Order entered September 7, 2016




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-16-00538-CR

                         STEPHEN CRAIG MESHELL, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-48317-Y

                                         ORDER
        We GRANT court reporter Kelly Simmons’s request for an extension of time to file the

reporter’s record. The time to file the reporter’s record is extended to THIRTY DAYS from the

date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE